COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00066-CV


IN RE ROY E. ADDICKS, JR.                                                 RELATOR


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that all relief should be denied. Accordingly, relator’s petition for writ

of mandamus and all pending motions are denied.



                                                PER CURIAM


PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DELIVERED: February 17, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).